DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on September 25, 2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 9/25/2020 has been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on September 25, 2020.  These drawings are accepted.

Allowable Subject Matter
6.	Claims 1-12 are allowed.

7.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 1, Wu et al (US 8,593,767) discloses a voltage-regulating circuit (Fig. 3A, power supply system 3) comprising at least an input terminal (Fig. 3A, terminal carrying signal Vin), a reference terminal (i.e. ground terminal) and an output terminal (Fig. 3A, terminal carrying signal Vo), a voltage source (Fig. 3A, circuit outputting signal Vin), which is connected between the input terminal (Fig. 3A, terminal carrying signal Vin) and the reference terminal (i.e. ground terminal), delivering an input voltage (Fig. 3A, signal Vin), said voltage-regulating circuit (Fig. 3A, power supply system 3) delivering a regulated output voltage (Fig. 3A, signal Vo) across the output terminal (Fig. 3A, terminal carrying signal Vo) and the reference terminal (i.e. ground terminal), and comprising: 
 	- a voltage regulator (Fig. 3A, power converter 40), 
 	- a switch (Fig. 3A, output protection circuit 41), connected in series with the voltage regulator (Fig. 3A, power converter 40) between the input terminal (Fig. 3A, terminal carrying signal Vin) and the output terminal (Fig. 3A, terminal carrying signal Vo), said switch (Fig. 3A, output protection circuit 41) and said voltage regulator (Fig. 3A, power converter 40) forming a first assembly (Fig. 3A, circuit of power converter 40 and output protection circuit 40), 
 	- a first comparing circuit (Fig. 3A, first comparting circuit 4211), 
 	- a second comparing circuit (Fig. 3A, second comparting circuit 4212), and 
 	- a control circuit (Fig. 3A, circuit of AND gate logic circuit 4213 and driving circuit 4214) connected to the first comparing circuit (Fig. 3A, first comparting circuit 4211), to the second comparing circuit (Fig. 3A, second comparting circuit 4212) and to the switch (Fig. 3A, output protection circuit 41), said control circuit (Fig. 3A, circuit of AND gate logic circuit 4213 and driving circuit 4214) being arranged to command the switch (Fig. 3A, output protection circuit 41) to open or close.

 	However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination of an obvious manner discloses a first comparing circuit connected to the input terminal and to the output terminal, said first comparing circuit being arranged to compare the amplitude deviation between the input voltage and the output voltage to a first threshold, a second comparing circuit connected to the output terminal and to the reference terminal, said second comparing circuit being arranged to compare the amplitude of the output voltage to a second threshold, and wherein the control circuit controls the switch to open or close depending: on the comparison of the amplitude deviation between the input voltage and the output voltage to the first threshold, and on the comparison of the amplitude of the output voltage to the second threshold.
. 
 	Therefore, regarding claims 1-12, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A voltage-regulating circuit comprising at least an input terminal, a reference terminal and an output terminal, a voltage source, which is connected between the input terminal and the reference terminal, delivering an input voltage, said voltage-regulating circuit delivering a regulated output voltage across the output terminal and the reference terminal, and comprising: 
 	- a voltage regulator, 
 	- a switch, connected in series with the voltage regulator between the input terminal and the output terminal, said switch and said voltage regulator forming a first assembly, 
 	- a first comparing circuit connected to the input terminal and to the output terminal, said first comparing circuit being arranged to compare the amplitude deviation between the input voltage and the output voltage to a first threshold, 
 	- a second comparing circuit connected to the output terminal and to the reference terminal, said second comparing circuit being arranged to compare the amplitude of the output voltage to a second threshold, and 
 	- a control circuit connected to the first comparing circuit, to the second comparing circuit and to the switch, said control circuit being arranged to command the switch to open or close, 
 	wherein the control circuit controls the switch to open or close depending: 
 	- on the comparison of the amplitude deviation between the input voltage and the output voltage to the first threshold, and 
 	- on the comparison of the amplitude of the output voltage to the second threshold.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu et al (US 8,593,767) deals with a power supply and the control method for controlling the same and power supply system incorporating such power supplies, Wang et al (US 2011/0107122) deals with a power supply and power supply system incorporating a plurality of power supplies, Chang et al (US 2010/0133905) deals with a multi-output power conversion circuit, Ribellino et al (US 6,552,517) deals with a switch-type voltage regulator with reduction of occupied space for soft-start functions, and Shimoda (US 5,216,351) deals with cascaded switching and series regulators.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838